Opinion filed August 31, 2016




                                      In The


        Eleventh Court of Appeals
                                    ___________

                                No. 11-15-00273-CR
                                    ___________

                      DUSTY LEE WILSON, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                      On Appeal from the 35th District Court
                              Brown County, Texas
                         Trial Court Cause No. CR18548


                      MEMORANDUM OPINION
      Appellant, Dusty Lee Wilson, originally pleaded no contest to the second-
degree felony offense of aggravated assault with a deadly weapon. Pursuant to the
terms of the plea agreement, the trial court deferred the adjudication of Appellant’s
guilt. The State subsequently filed a motion to adjudicate, and the trial court
adjudicated Appellant’s guilt upon his plea of true to the State’s allegations. The
trial court convicted Appellant, assessed his punishment at confinement for ten
years, suspended the imposition of the confinement, and again placed Appellant on
community supervision for ten years. Several months later, the State filed a motion
to revoke Appellant’s community supervision.                        After a contested hearing on
revocation, the trial court found the State’s allegations to be true, revoked
Appellant’s community supervision, and sentenced him to confinement for eight
years. We dismiss the appeal.
        Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and states that he has concluded that there
are no arguable issues of reversible error. Counsel has provided Appellant with a
copy of the brief, a copy of the motion to withdraw, an explanatory letter, and a copy
of both the reporter’s record and the clerk’s record. Counsel also advised Appellant
of his right to review the record and file a response to counsel’s brief.1 Appellant
has not filed a response.
        Court-appointed counsel has complied with the requirements of Anders v.
California, 386 U.S. 738 (1967); Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App.
2014); In re Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); Stafford v. State,
813 S.W.2d 503 (Tex. Crim. App. 1991); High v. State, 573 S.W.2d 807 (Tex. Crim.
App. [Panel Op.] 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); and Eaden v. State, 161
S.W.3d 173 (Tex. App.—Eastland 2005, no pet.).
        Following the procedures outlined in Anders and Schulman, we have
independently reviewed the record, and we agree that the appeal is without merit and
should be dismissed. Schulman, 252 S.W.3d at 409. We note that proof of one
violation of the terms and conditions of community supervision is sufficient to



        1
         This court granted Appellant more than thirty days in which to exercise his right to file a response
to counsel’s brief.
                                                     2
support revocation. Smith v. State, 286 S.W.3d 333, 342 (Tex. Crim. App. 2009).
Based upon our review of the record, we agree with counsel that no arguable grounds
for appeal exist.
      We note that counsel has the responsibility to advise Appellant that he may
file a petition for discretionary review with the clerk of the Texas Court of Criminal
Appeals seeking review by that court. TEX. R. APP. P. 48.4 (“In criminal cases, the
attorney representing the defendant on appeal shall, within five days after the
opinion is handed down, send his client a copy of the opinion and judgment, along
with notification of the defendant’s right to file a pro se petition for discretionary
review under Rule 68.”). Likewise, this court advises Appellant that he may file a
petition for discretionary review pursuant to TEX. R. APP. P. 68.
       The motion to withdraw is granted, and the appeal is dismissed.




                                                    PER CURIAM


August 31, 2016
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          3